[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
In this motion for a deficiency judgment, the main dispute is over the value of the property foreclosed upon as of June 6, 1991, the date title vested in the plaintiff.
The property is a partially renovated building. Defendant's appraiser values the building, as is at $2,225,000 using a cost approach, and at $2,000,000 using a market value approach. The plaintiff's appraiser values the building as is at $1,600,000, after making adjustments to equate comparables. The court concludes the market approach for determining a fair market value is most appropriate and finds the building to have a value of $1,800,000.
Accordingly the court calculates the deficiency judgment as follows:
Judgment debt                                 $2,822,848.95 CT Page 804
  Per diem interest from date of judgment (5/6/91) to date title vested (6/6/91)            29,213.16
  Statutory interest, based on fair market value of $1,800,000, from 6/6/91 to 1/10/92        61,365.30
  Costs including title, appraiser's and attorney's fees                                   17,441.66
Tax lien not previously included                  23,702.13
  Additional attorney's fees allowed by Court                                   1,000.00
  Additional appraiser's fee                           300.00 ------------- Total debt   $2,955,871.20 ------------- Fair Market Values determined by Court        $1,800,000.00 ------------- Deficiency Judgment                           $1,155,871.20
ROBERT SATTER, STATE TRIAL REFEREE.